          Case 1:20-cv-03505-AJN Document 3 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              5/18/2020



  Victor A. Worms,

                          Appellant,
                                                                    20-CV-3505 (AJN)
                 –v–
                                                                          ORDER
  State Corporation “Deposit Insurance Agency”,

                          Appellee.


  Victor A. Worms,

                          Appellant,
                                                                    20-CV-3510 (AJN)
                 –v–
                                                                          ORDER
  Yuri Vladimirovich Rozhkov,

                          Appellee.

ALISON J. NATHAN, District Judge:

       The above case has been assigned to me for all purposes. It is hereby

       ORDERED that the appellant file his brief by June 2, 2020. The appellees shall file

their opposition briefs, if any, by June 16, 2020. The appellant’s reply brief, if any, must be

filed by June 30, 2020.

       SO ORDERED.


            18 2020
 Dated: May ___,
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
